Mahoney, P. J.
(dissenting). In my view, the complaint fails to state a cause of action for breach of the duty of fair representation and should, therefore, be dismissed.
The duty of a labor organization to fairly represent its members, which was created by Federal case law, is violated where a union’s conduct toward a member is arbitrary, discriminatory or in bad faith (see, Vaca v Sipes, 386 US 171,190; see also, Hines v Anchor Motor Frgt., 424 US 554, 568-569). A showing that a labor organization handled a member’s grievance in a perfunctory manner is also sufficient to establish a breach of the duty of fair representation (Vaca v Sipes, supra, p 191; see, Gosper v Fancher, 49 AD 2d 674, affd 40 NY2d 867, cert denied 430 US 915). The duty of fair representation has been recognized in New York (see, Gosper v Fancher, supra) and has been applied to public employment situations (see, Matter of Civil Serv. Bar Assn. v City of New York, 64 NY2d 188; De Cherro v Civil Serv. Employees Assn., 60 AD2d 743, 744). Whether the duty of fair representation is breached by mere negligence on the part of the labor organization is a developing area of law. Some courts have extended the duty of fair representation to situations involving mere negligence (see, Ruzicka v General Motors Corp., 523 F2d 306 [6th Cir 1975], 707 F2d 259, cert denied 464 US 982; Jackson v Regional Tr. Serv., 54 AD2d 305 [4th Dept 1976]; Di Mola v Local Union 808, Intl. Brotherhood of Teamsters, Chauffeurs & Warehousemen, 95 Misc 2d 910). However, it appears that a majority of jurisdictions have not extended the duty of fair representation to include a duty of due care on the part of the labor organization which would be breached by mere negligence (see, e.g., Dober v Roadway Express, 707 F2d 292 [7th Cir 1983]; Harris v Schwerman Trucking Co., 668 F2d 1204 [11th Cir 1982]; Findley v Jones Motor Frgt., Div. Allegheny Corp., 639 F2d 953 [3d Cir 1981]; Wyatt v Interstate & Ocean Transp. Co., 623 F2d 888 [4th Cir 1980]; National Labor Relations Bd. v American Postal Workers Union, 618 F2d 1249 [8th Cir 1980]; Robesky v Qantas Empire Airways, 573 F2d 1082 [9th Cir 1978]; Coe v United Rubber, Cork, Linoleum & Plastic Workers, 571 F2d 1349 [5th Cir 1978]; De Arroyo v Sindicato De Trabajadores Packinghouse, AFL-CIO, 425 F2d 281 [1st Cir 1970], cert denied 400 US 877).
In determining whether the duty of fair representation is breached by mere acts of negligence on the part of the labor organization, it must be kept in mind that “[t]he duty of fair *1037representation was judicially evolved * * * to enforce fully the important principle that no individual union member may suffer invidious, hostile treatment at the hands of the majority of his coworkers” (Motor Coach Employees v Lockridge, 403 US 274, 301). In the instant action, the complaint alleges that the union representative negligently gave plaintiff incorrect advice. This is not the type of invidious, arbitrary or bad faith conduct which the duty of fair representation was created to prevent. Moreover, even in those cases where negligence was held to breach the duty of fair representation, the negligent conduct of the union was more significant than incorrect advice (see, Ruzicka v General Motors Corp., supra [union officials failed to timely file document required by grievance procedure of collective bargaining agreement after twice having been granted extensions]; Jackson v Regional Tr. Serv., supra [union officials failed to timely name arbitrator pursuant to grievance procedure of collective bargaining agreement and then failed to timely seek judicial review]; McKay v Smith, 92 Misc 2d 606 [union officials failed to timely file written particulars of grievance]).
In conclusion, the allegations of the complaint fail to set forth a cause of action for breach of the duty of fair representation. Therefore, defendant’s motion to dismiss the complaint should have been granted.